Citation Nr: 0510936	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-30 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for a left hip 
disability.  

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to an increased rating for status post 
partial meniscectomy of the right knee with a chondral defect 
of the lateral femoral condyle (now rated 20 percent).  

7.  Entitlement to a rating higher than 10 percent for 
traumatic arthritis of the right knee.  

8.  Entitlement to an increased rating for a left knee 
disability manifested by arthritis and patellar tendonitis 
(now rated 10 percent).  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1975 to 
July 1978 and from April 1981 to February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  Specifically, in May 2000, the RO 
increased to 20 percent the rating for status post partial 
meniscectomy of the right knee with degenerative changes and 
a chondral defect of the lateral femoral condyle, effective , 
effective from January 2000.  Also, in September 2000, the RO 
redefined the veteran's service-connected right knee 
disability as status post partial meniscectomy of the right 
knee with a chondral defect of the lateral femoral condyle 
and awarded a separate 10 percent rating for traumatic 
arthritis of the right knee, effective from January 2000.  In 
addition, in January 2002, the RO denied service connection 
for right hip, left hip, right ankle, left ankle, and back 
disabilities; it redefined the service-connected left knee 
disorder as a left knee disability manifested by arthritis 
and patellar tendonitis, for which it awarded a 10 percent 
rating effective from July 2000; and it continued the 
20 percent rating for status post partial meniscectomy of the 
right knee with a chondral defect of the lateral femoral 
condyle.  

The veteran perfected a timely appeal with respect to the 
denials of service connection for right hip, left hip, right 
ankle, left ankle, and back disabilities and for increased 
ratings for his service-connected right knee and left knee 
disorders.  In November 2002, the veteran testified at a 
hearing held at the RO.  Subsequently, in April 2004, the 
veteran testified at a hearing before the Board that was held 
via videoconferencing from the RO.  

At the April 2004 hearing, the veteran raised the issues of 
entitlement to an effective date earlier than January 31, 
2000, for the award of a 20 percent rating for status post 
partial meniscectomy of the right knee with a chondral defect 
of the lateral femoral condyle; entitlement to an effective 
date earlier than January 31, 2000, for the grant of service 
connection for traumatic arthritis of the right knee; and 
entitlement to an effective date earlier than July 24, 2000, 
for the award of a 10 percent rating for the left knee 
disability manifested by arthritis and patellar tendonitis.  
Since these issues are not inextricably intertwined with the 
current appeal, they are referred to the RO for appropriate 
action.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran when further action is required on his 
part.  


REMAND

In the opinion of the Board, additional development is 
necessary.

At the April 2004 hearing before the Board, the veteran 
testified that he had received relevant post-service private 
medical treatment from Dr. Bobo and Dr. Barr.  In a letter 
received at the RO in April 1985, Dr. William B. Bobo 
explained that he had treated the veteran for "a variety of 
complaints" on multiple occasions.  However, records of this 
treatment are not in the claims folder.  Given the proximity 
of this treatment to the veteran's separation from service, a 
remand is necessary to obtain any available records from this 
doctor.  

Also included in the claims folder are copies of records of 
treatment rendered to the veteran by Dr. William Barr between 
November 1985 and February 2001.  These records appear to 
have been submitted by the veteran.  It is not certain 
whether all records of treatment by Dr. Barr have been 
obtained.  On remand, the RO should seek to obtain copies of 
any such available records.  

At the April 2004 hearing, the veteran also testified that he 
received relevant post-service treatment at the VA Medical 
Center (VAMC) in Memphis, Tennessee.  In February 2003, the 
RO requested records of treatment for the veteran from this 
VA facility.  In September 2003, the Memphis VAMC submitted 
all available records and noted that these reports 
represented the veteran's "complete medical record from 
storage . . . up to 12/00."  Subsequently, in February 2004, 
the RO received from this medical facility copies of records 
of treatment that the veteran had received there through 
January 2004.  The Board notes that the veteran, through his 
attorney, has submitted some records of more recent treatment 
that he has received at the Memphis VAMC.  However, to ensure 
that all records of recent pertinent treatment received at 
the Memphis VAMC have been obtained, on remand, the RO should 
obtain any available records of relevant treatment that the 
veteran may have received at the Memphis VAMC since January 
2004.  

Further review of the claims folder indicates that the 
veteran last underwent a VA examination of his 
service-connected knee disabilities in April 2001.  The 
physical evaluation conducted at that time demonstrated range 
of motion from 5 degrees to 105 degrees, palpable 
subcutaneous osteophytes, positive patellofemoral crepitus, 
2+ Lachman without an endpoint, an intact posterior cruciate 
ligament, and no instability, effusion, or mass paplitel 
fossa of the veteran's right knee and range of motion from 
zero degrees to 120 degrees, 1+ effusion, some patellofemoral 
tenderness, a positive apprehension test, tenderness at the 
inferior walls of the patella, lateral joint line tenderness, 
intact posterior cruciate ligament, a negative patella 
femoral grind test, and no laxity of his left knee.  In 
addition, the examiner observed that the veteran had 
difficulty squatting due to pain in his right knee.  Also, 
radiographic films reflected moderate-to-severe arthritis of 
the veteran's right knee as well as chronic patellar 
tendonitis and some early arthritis of his left knee.  

The veteran testified at the April 2004 hearing that his 
service-connected knee disabilities have increased in 
severity since the April 2001 VA examination.  (The Board 
notes that VA medical records dated after the April 2001 VA 
examination reflect ongoing treatment for the 
service-connected knee disabilities.)  

In particular, according to these additional VA medical 
records, magnetic resonance imaging completed on the 
veteran's right knee in February 2003 and October 2003 
reflected a torn anterior cruciate ligament, grade III 
chondromalacia lateral femoral condyle with focal edema, 
degenerative thinning of the lateral meniscus with 
degenerative thinning of the medial meniscus and with a 
portion of the medial meniscus absent (suggestive of a tear), 
and degenerative osteophyte formation and changes around the 
knee joint.  In May 2004, the veteran underwent a diagnostic 
arthroscopy and partial lateral meniscectomy of his right 
knee.  

These additional VA medical records also showed, with respect 
to the veteran's left knee, the presence of degenerative 
joint disease manifested by range of motion from zero degrees 
to 95 degrees in November 2001.  Furthermore, a January 2003 
VA outpatient treatment record noted that magnetic resonance 
imaging previously completed on the veteran's left knee had 
confirmed the presence of osteoarthritis.  A physical 
examination conducted on the veteran's left knee at the 
January 2003 VA outpatient treatment session demonstrated 
tenderness on McMurray's testing as well as an irritable 
patellofemoral joint.  

Consequently, in view of the veteran's testimony that his 
service-connected knee disabilities have increased in 
severity since the last VA examination of these disorders in 
April 2001, as well as the additional VA medical records 
reflecting continued treatment for right and left knee 
pathology, on remand, the veteran should be re-examined to 
determine the current nature and extent of his 
service-connected knee disabilities.  

Accordingly, the case will be REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private health care 
providers who have rendered hip, ankle, 
back, and knee treatment to him since his 
separation from service.  The Board is 
particularly interested in records of 
such treatment that the veteran has 
received from Dr. William B. Bobo and 
from Dr. William Barr between July 1978 
and April 1981 and since February 1984.  
After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain legible 
copies of the complete clinical records 
from each health care provider identified 
by the veteran.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.

2.  Also, the RO should obtain records of 
hip, ankle, back, and knee treatment that 
the veteran has received at the VAMC in 
Memphis, Tennessee since January 2004.  
All available reports not previously 
obtained should be associated with the 
veteran's claims folder.  

3.  After obtaining the above private and 
VA medical evidence, to the extent 
available, the RO should provide the 
veteran with an VA examination to 
determine the current nature and severity 
of the service-connected status post 
partial meniscectomy of his right knee 
with a chondral defect of the lateral 
femoral condyle; the service-connected 
traumatic arthritis of his right knee; 
and the service-connected left knee 
disability manifested by arthritis and 
patellar tendonitis.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, should 
be conducted.  

The examiner should describe all 
pertinent pathology associated with these 
service-connected knee disabilities.  In 
particular, the examiner should note the 
ranges of motion of the veteran's right 
and left knees.  

Further, the examiner should note whether 
the veteran's right and left knees 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his right and left 
knees repeatedly over a period of time.  

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for right hip, left hip, right 
ankle, left ankle, and back disabilities; 
of entitlement to an increased rating for 
the service-connected status post partial 
meniscectomy of his right knee with a 
chondral defect of the lateral femoral 
condyle (now rated 20 percent); of 
entitlement to a rating higher than 
10 percent for the service-connected 
traumatic arthritis of his right knee; 
and of entitlement to an increased rating 
for the service-connected left knee 
disability manifested by arthritis and 
patellar tendonitis (now rated 10 
percent).  If the decisions remain in any 
way adverse to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case and 
the appropriate opportunity for response 
thereto.  Thereafter, the case should be 
returned to the Board for any further 
review, as appropriate.

By this remand, the Board expresses no opinion as to the 
ultimate outcome of any issue on appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board is remanding.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

These claims must be treated expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


